                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


PHILIP J. HOLMES,

              Plaintiff,

v.                                                       Case No. 18-10202

NANCY BERRYHILL,

           Defendant.
_________________________________/

           OPINION AND ORDER GRANTING “PLAINTIFF’S ATTORNEY’S
                  MOTION FOR AWARD OF ATTORNEY FEES”

       Plaintiff’s counsel seeks attorney fees pursuant to 42 U.S.C. § 406(b) for past-

due Social Security insurance benefits payable to Plaintiff. Under § 406(b), counsel is

entitled to no more than 25% of Plaintiff’s total past-due benefits. Plaintiff’s counsel

requests a total award of $12,826.75. 1 Defendant does not object to the validity of

counsel’s request but notes that counsel’s motion is premature because counsel’s total

award was calculated based on the inclusion of past-due benefits payable to Plaintiff’s

minor children, which had not yet been awarded at the time of counsel’s request.

(ECF No. 23, PageID.592.)

       Plaintiff’s counsel has since filed a supplemental brief notifying the court that

Plaintiff has been awarded past-due benefits for his minor children, making Plaintiff’s

total awarded past-due benefits $51,307. Counsel also confirms in the supplemental




       1 In the original motion, counsel requested $12,828.75, which is $2 higher than
25% of Plaintiff’s total award. Counsel corrected this apparent error in his supplemental
brief, requesting $12,826.75.
brief that he has received no EAJA fee related to this case. (ECF No. 25, PageID.599.)

The court finds counsel’s request to be appropriate and not in excess of the statutory

maximum. Accordingly,

            IT IS ORDERED that counsel’s Motion for Award of Attorney Fees (ECF No. 21)

is GRANTED. Plaintiff’s counsel will be awarded $12,826.75 pursuant to 42 U.S.C. §

406(b).

                                                             s/Robert H. Cleland
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
Dated: November 5, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, November 5, 2019, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\18-10202.HOLMES.attorney.fees.HEK.docx




                                                                      2
